Citation Nr: 1340379	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-30 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the RO was placed on notice that the Veteran had applied for and was denied Social Security Administration (SSA) disability benefits.  Therefore, because the medical records on file with the SSA are potentially additional pertinent evidence, the Board finds that a remand to request these records is required even though the Veteran's claim for SSA disability was denied.  See 38 U.S.C.A. § 5103A(b) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Similarly, in November 2010 Nipur S. Desai, DC, notified VA that he had treated the Veteran for his low back disability since 2002.  However, he did not thereafter provide VA with his 2002 to September 2006 treatment records or his post-November 2010 treatment records.  Thus, the Board finds that on remand an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Given the above development, the Board finds that while the appeal is in remand status an addendum should be obtained to the March 2011 VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file all of the Veteran's records on file with his claim for SSA disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining an authorization, obtain and associate with the claims file Dr. Desai's 2002 to September 2006 as well as his post-November 2010 treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any low back symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After undertaking the above development to the extent possible, obtain an addendum to the March 2011 VA examination from the same examiner or a suitable replacement.  The claims folder should be made available and reviewed by the examiner.  If an examination is required, it should be scheduled.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any of the Veteran's low back disabilities are related to or had its onset in service.  

The examiner must also provide the Board with a clarifying statement as to whether, when he cited to the December 14, 1968, private treatment record in the March 2011 VA examination report, the private treatment record in question was in fact dated September 27, 2006.  

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

